Citation Nr: 1809873	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 through September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut.

The Board reopened the Veteran's claim for service connection for diabetes in a January 2016 decision and remand.  The underlying service connection claim and the issue of the Veteran's entitlement to service connection for arthritis were remanded for further development.  That development has been performed and the matter returns to the Board for de novo review.

The issue of the Veteran's entitlement to service connection for coronary artery disease has been raised by the record in a June 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during his active duty service.

2.  The Veteran's diabetes mellitus, type II was neither sustained during his active duty service nor resulted from an in-service injury or event.

3.  Arthritis in the Veteran's shoulders, knees, and back was not sustained during the Veteran's active duty service, did not result from an in-service injury or event, and was not manifest to any degree within a year from his separation from service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for arthritis are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by an April 2012 letter to the Veteran.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran by obtaining all identified and available treatment records and evidence.  Those records are associated with the claims file.

Pursuant to the Board's January 2016 remand, the RO sent the Veteran a February 2016 letter in which the Veteran was asked to provide a new VA 21-4142 release for Dr. M.  No response was received from the Veteran, and moreover, the Veteran has not provided copies of any records for treatment received by him with Dr. M.  VA's duty to assist veterans is not always a "one-way street."  In other words, a veteran seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, where the Veteran has been given the opportunity to participate meaningfully in the post-remand development of his appeal and has failed to respond with the requested necessary information and documentation, the Board will simply proceed to adjudicate the matter based on the evidence already of record.

The Board notes also that the duty to assist includes providing an examination when one is required by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (provides an analysis of when an examination is required).  The Board recognizes that the Veteran has not been afforded examinations for his diabetes or arthritis.  Nonetheless, VA must provide a medical examination only where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon, 20 Vet. App. at 83.  As discussed more fully below, the assembled evidence does not show that the Veteran had herbicide exposure during service.  As no other basis has been put forth for finding his diabetes related to service, the Board finds that an examination or opinion is not necessary.  There is also no credible lay evidence or competent medical evidence suggesting that the claimed arthritic condition is associated with service.  Under the circumstances, VA is not obligated at this point to afford the Veteran a medical examination or obtain an opinion.  38 C.F.R. § 3.159 (c)(4) (2017).

I.  Herbicide Exposure

The regulations provide that veterans who served in the Republic of Vietnam within the period from January 9, 1962 through May 7, 1975 shall be presumed as having been exposed during that service to herbicide agents such as Agent Orange.  That presumption is rebuttable by contrary evidence that shows that the veteran was not exposed to herbicides during service.  Of particular importance, service in the Republic of Vietnam includes specifically service in the waters offshore and service in other locations, but only if the conditions of service involved duty or visitation within the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).

VA has determined that the presumption of Agent Orange exposure for veterans who "served in the Republic of Vietnam" is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the "blue water" Navy.  See 38 C.F.R. § 3.313 (a) (2017); VAOPGCPREC 27-97 (mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute "Service in the Republic of Vietnam" for purposes of 38 U.S.C.A. § 101  (29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

The Veteran asserts in his claims submissions that he was exposed to herbicides during service in Vietnam while he was stationed aboard the U.S.S. Blue.  During an August 2012 VA audiological examination, he described duties as a boatswain's mate on board the U.S.S. Blue.  He reported combat duty, however, appears to report that such duties consisted of firing the ship's five inch guns from the gun mount room on board the ship.  In his May 2014 substantive appeal, the Veteran asserts also that he went swimming in Da Nang Harbor.

Consistent with the Veteran's assertions, the service personnel records show that the Veteran was assigned to the U.S.S. Blue from September 1965 through September 1967.  Research of the U.S.S. Blue's history conducted by the National Personnel Records Center and Joint Services Records Research Center in May 2009 revealed that the U.S.S. Blue did have documented periods of deployment to the official waters of Vietnam that coincided with the Veteran's deployment on the ship.  Still, the records apparently did not show that the ship was ever deployed to the inland waters or the coastal harbors during those periods of deployment.  Notably, an unofficial memorandum maintained by VA recognizes the U.S.S. Blue as having anchored in Da Nang Harbor on April 21, 1968; however, that event occurred well after the Veteran's separation from service.  Moreover, there is no evidence in the Veteran's service personnel records or service treatment records that the Veteran was ever sent ashore.  In that regard, the records contain no official orders or mention of service by the Veteran within Vietnam, nor do they contain any records for treatment received by the Veteran within Vietnam or for any injuries sustained by him during service within Vietnam.

As noted above, the Veteran mentioned in his substantive appeal that he went swimming in Da Nang Harbor.  Those assertions are not consistent with the available ship's histories for the U.S.S. Blue, which as noted above, do not reflect that the U.S.S. Blue was ever deployed to Da Nang Harbor or anchored within Da Nang Harbor during the time that the Veteran was on board.  Also, the Veteran does not provide specific details regarding his presence in Da Nang Harbor such as dates on which he went swimming in the harbor or the names of service buddies who were there with him.  He provides no buddy statements that support his contention.  In short, there is no evidence in the record that supports the Veteran's contention that he went swimming in Da Nang Harbor or performed duties within close proximity to the coastline.  In the absence of supporting evidence, the Board is unable to conclude that the Veteran's assertion is sufficient to bring the weight of evidence into equipoise as to the question of whether he performed duties within Vietnam and may be presumed as having been exposed to herbicides.

Based on the available evidence, the Board concludes that the Veteran did not have service within Vietnam or within the coastal waters of Vietnam within proximity to the coastline that is sufficient to lead to a finding that the Veteran was exposed to herbicides during his service on the U.S.S. Blue.  Under the circumstances, the Board finds that the Veteran was neither exposed nor may be presumed as having been exposed to herbicides during his active duty service.

II.  Service Connection

Generally, service connection will be granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).  Service connection requires an evidentiary showing of three essential elements:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Service connection for certain listed chronic diseases, such as diabetes mellitus and arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (a) (2017).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2017).

Service connection may also be granted for a disease that was first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d) (2017).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2017).


	A.  Diabetes Mellitus, type II

Primarily, the Veteran advances the theory that he has diabetes mellitus, type II that was caused by in-service herbicide exposure.  Indeed, 38 C.F.R. § 3.309 (e) identifies that diabetes mellitus shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service.  Given the Board's negative determination as to the Veteran's claimed herbicide exposure however, the question of whether service connection for the Veteran's diabetes is warranted under 38 C.F.R. § 3.309 (e) is rendered moot.

Notwithstanding the above, the Board is still compelled to consider in this appeal whether service connection for the Veteran's diabetes is warranted on a direct basis pursuant to 38 C.F.R. § 3.303 (a).  In that regard, the Board notes that the service treatment records are wholly silent for any symptoms or treatment related to diabetes.  Similarly, the records show no objective findings or abnormalities that were interpreted as being consistent with diabetes.  An enlistment examination conducted in August 1964 and a separation examination conducted in September 1967 were grossly normal and revealed no findings that suggested a diabetes diagnosis.

The post-service treatment records show that diabetes was diagnosed for the Veteran during VA treatment in May 2007, nearly 40 years after the Veteran's separation from service.  Although the records for subsequent VA treatment received by the Veteran show that he has been followed for that condition on a regular basis, those records do not suggest the existence of any etiological relationship between the Veteran's diabetes and active duty service.  Of note, the evidence appears to suggest that the Veteran has a family history of diabetes, as he reported during VA treatment in May 2007 that his mother had passed away of diabetes, and reported in his May 2014 substantive appeal that his daughter was also diagnosed with diabetes mellitus, type II.

Having already found that the Veteran was not shown to have been exposed to herbicides in service, the Board must conclude that the weight of the evidence shows that the Veteran's diabetes mellitus, type II was not sustained during his active duty service.  Therefore, the Veteran is not entitled to service connection for diabetes mellitus, type II.

	B.  Arthritis	

The Veteran asserts generally that he has arthritis in multiple joints which he believes are related etiologically to his active duty service.  He does not raise any specific theories or assert specifically that he has experienced chronic symptoms associated with arthritis that date back to his period of service, however, does report in his August 2013 Notice of Disagreement that he was diagnosed initially with arthritis in the 1980's.

Notably, the Veteran does not identify the names of any treatment providers who either diagnosed or treated his arthritis in the 1980's.  Similarly, he has provided no records or other evidence pertaining to such treatment.

The service treatment records show that a pre-service history of right wrist osteomyelitis was noted during the Veteran's August 1964 enlistment examination.  The Veteran explained, however, that the condition had healed, and indeed, a medical examination conducted at that time showed no musculoskeletal abnormalities.  Records for subsequent in-service treatment document treatment in November 1964 for a right wrist sprain, treatment in June 1966 for a fracture in the third finger of the Veteran's left hand, and complaints of right wrist pain and clicking in February 1967.  Still, a medical examination conducted during the Veteran's September 1967 separation examination revealed normal musculoskeletal findings.  Moreover, the Veteran did not report any ongoing or chronic symptoms in his neck or back or in any of his joints or extremities.

The post-service treatment records document May 2007 complaints by the Veteran of pain in his knees, shoulders, elbows, neck, and back.  Although he stated that he was taking Tramadol to treat those symptoms, he did not reveal where his medications were prescribed or provide any information as to the onset or duration of his symptoms.  Of note, he indicated a history of physically demanding employment, as he stated that he worked for three years as a prison corrections officer and a history of employment as a weaver in a cotton mill.

Records for subsequent VA treatment received by the Veteran show that he has been followed for ongoing complaints of pain and stiffness in his knees, shoulders, and low back.  X-rays conducted in September 2010 showed bilateral tricompartment osteoarthritis in both of the Veteran's knees.  Records for VA treatment in September 2012 document the existence of osteoarthritis in the Veteran's shoulder's and knees.  X-rays of the Veteran's spine taken in March 2014 revealed findings consistent with arthritis.  In May 2015, the Veteran was placed on long term opioid treatment for pain symptoms associated with his arthritis.  Nonetheless, none of the treatment records indicate any information that suggests the possibility that the Veteran's arthritis is related etiologically to his active duty service.

Again, the only evidence that supports the Veteran's service connection claim is the Veteran's general assertions that an etiological exists between his claimed arthritis and his active duty service.  Although assertions concerning pain and other symptoms associated with arthritis can be useful in determining the onset and etiology of an arthritic condition, the Veteran makes no assertion that he has had chronic symptoms since service.  Although he asserts that he was treated for and diagnosed with arthritis in the 1980's, many years after his separation from service, that assertion is not supported by any other evidence in the record.  In the absence of any information or evidence that even suggests that the Veteran has had chronic arthritis symptoms that date back to his period of service, the question of whether an etiological relationship exists between the Veteran's arthritis and his active duty service is a medically complex one.  That question is complicated further by specific factors in the Veteran's medical history that include his age, occupational history, and activity level in the time since he was separated from service.  Given the same, the Veteran is also unqualified to render a probative opinion as to the cause or origin of the arthritic conditions in his knees, shoulders, and back.  For that reason, the Board does not assign the Veteran's assertions any probative weight.

The weight of the evidence shows also that the Veteran's arthritis was not sustained during his active duty service, did not result from an injury or event that occurred during service, and was not manifest to any degree within a year from the Veteran's separation from service.  The Veteran is not entitled to service connection for arthritis.


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

Service connection for arthritis is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


